Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher D. Alex appeals from the district court’s order dismissing his civil action in which he asserted a violation of his First Amendment rights. We have reviewed the record and find no reversible *241error. Accordingly, we affirm for the reasons stated by the district court. Alex v. Mabus, No. 1:11-cv-01207-LMB-IDD, 2012 WL 2366151 (E.D.Va. June 20, 2012). We deny Alex’s motion for appointment of counsel and for oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.